UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6691


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EVANS APPIAH,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:15-cr-00508-GJH-1; 8:17-cv-02922-GJH)


Submitted: October 22, 2020                                   Decided: October 27, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Evans Appiah, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Evans Appiah seeks to appeal the district court’s orders denying relief on his

28 U.S.C. § 2255 motion and denying his subsequent motion for a certificate of

appealability. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

will not issue absent “a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists could find the district court’s

assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Appiah has not made

the requisite showing.     Accordingly, we deny Appiah’s motion for a certificate of

appealability and dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                  DISMISSED




                                               2